DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 6, reference numbers 44 and 46 are switched with respect to the rest of the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the bearing," “the respective slot,” “the at least one slot,” and “the longitudinal axis.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is seemingly meant to depend on claim 2, which provides an antecedent basis for these limitations except “the longitudinal axis,” and for further examination will be treated as such.
Claim 5 recites the limitations "the bearing," “the respective slot,” and “the at least one slot.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 is seemingly meant to depend on claim 2, which provides an antecedent basis for these limitations, and for further examination will be treated as such.
Claim 11 recites the limitation "the at least one bracket" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-16 are rejected as dependent on a rejected base claim.  For further examination, this limitation will be interpreted as “the first bracket and the second bracket.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benassi (WO 2018/203157).
Regarding claim 1, Benassi discloses (Fig. 1-6) a product distribution system mounting assembly, comprising: at least one bracket (side of casing 36 to the left of rod 35 in Fig. 6) configured to rigidly couple to a frame of an air cart (10); and at least one crossbar (371) configured to support at least one component (conduit 32) of a product distribution system of the air cart, wherein the at least one crossbar is slidingly coupled (via slot 373) to the at least one bracket, thereby enabling the product distribution system of the air cart to move along a vertical axis relative to the at least one bracket and relative to the frame of the air cart (as a result of the adjustment of the helix angle shown in Fig. 2; page 8, lines 27-31) as the air cart moves in a direction of travel through a field.
Regarding claim 2, Benassi further discloses (Fig. 6) that the at least one bracket comprises at least one slot (373), and a bearing (left side of 372) coupled to the at least one crossbar is configured to slide within a respective slot of the at least one slot.
Regarding claim 3, Benassi further discloses (Fig. 6) that the at least one slot comprises a height along the vertical axis that is greater than a width along a longitudinal axis.
Regarding claim 4, as best understood, Benassi further discloses (Fig. 6) that engagement between the bearing and the respective slot of the at least one slot blocks movement of the at least one crossbar along the longitudinal axis.
Regarding claim 5, as best understood, Benassi further discloses (Fig. 6) that engagement between the bearing and the respective slot of the at least one slot blocks movement of the at least one crossbar along a lateral axis.
Regarding claim 6, Benassi further discloses (Fig. 6) that the at least one crossbar (being in the form of a ring) comprises at least one opening configured to receive the at least one component of the product distribution system of the air cart.
Regarding claim 9, Benassi further discloses (Fig. 6) that the at least one bracket comprises a first bracket (described above) positioned at a first lateral end of the at least one crossbar and a second bracket (side of casing 36 to the right of rod 35 in Fig. 6) positioned at a second lateral end of the at least one crossbar.
Regarding claim 11, as best understood, Benassi discloses (Fig. 1-6) a product distribution system mounting assembly, comprising: a first bracket (side of casing 36 to the left of rod 35 in Fig. 6) configured to couple to a frame of an air cart (10); a second bracket (side of casing 36 to the left of rod 35 in Fig. 6) configured to couple to the frame of the air cart; at least one crossbar (371) extending laterally between the first bracket and the second bracket, wherein the at least one crossbar is configured to support at least one component (conduit 32) of a product distribution system of the air cart; a first bearing (left side of 372) coupled to a first lateral end of the at least one crossbar; and a second bearing (right side of 372) coupled to a second lateral end of the at least one crossbar; wherein the first bearing is configured to slide within a first slot (373) formed in the first bracket and the second bearing is configured to slide within a second slot (not shown) formed in the second bracket, thereby enabling the component of the product distribution system of the air cart to move along a vertical axis relative to the first bracket and the second bracket and relative to the frame of the air cart (as a result of the adjustment of the helix angle shown in Fig. 2; page 8, lines 27-31) as the air cart moves in a direction of travel through a field.
Regarding claim 12, Benassi further discloses (Fig. 6) that the first slot and the second slot each comprise a respective height along the vertical axis that is greater than a respective width along a longitudinal axis.
Regarding claim 13, Benassi further discloses (Fig. 6) that engagement between the first bearing and the first slot and between the second bearing and the second slot blocks movement of the at least one crossbar along a longitudinal axis and along a lateral axis.
Regarding claim 14, Benassi further discloses (Fig. 6) that the first bracket is positioned between the first lateral end of the at least one crossbar and an end portion (bar at the end of 372) of the first bearing, thereby blocking movement of the at least one crossbar along a lateral axis.
Regarding claim 15, Benassi further discloses (Fig. 6) that the at least one crossbar (being in the form of a ring) comprises at least one opening configured to receive the at least one component of the product distribution system of the air cart.

Claims 1, 6-7, 10, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodie (U.S. 5,913,369).
Regarding claim 1, Bodie discloses (Fig. 1-8) a product distribution system mounting assembly, comprising: at least one bracket (cylinder portion of actuator 22) configured to rigidly couple (having a stationary point of connection and remaining substantially horizontal) to a frame (104) of an air cart (100); and at least one crossbar (14) configured to support at least one component (a portion of tubes 12) of a product distribution system of the air cart, wherein the at least one crossbar is slidingly coupled (via actuator 22) to the at least one bracket, thereby enabling the product distribution system of the air cart to move along a vertical axis relative to the at least one bracket and relative to the frame of the air cart (Abstract, lines 11-13) as the air cart moves in a direction of travel through a field.
Regarding claim 6, Bodie further discloses (Fig. 2-2a) that the at least one crossbar comprises at least one opening configured to receive the at least one component of the product distribution system of the air cart.
Regarding claim 7, Bodie further discloses (Fig. 2-2a) that each opening of the at least one opening comprises a semi-circular cross-sectional shape (a partial cross-section being a portion of a circle), and each opening of the at least one opening of Bodie (Fig. 2-2a) enables the at least one crossbar to couple to the at least one component (the portion of the tubes 12) via an interference fit (since the openings are form-fitted to the tubes without additional fasteners).
Furthermore, the particular shape of the openings is a matter of choice which a person of ordinary skill in the art would have found obvious.
Regarding claim 10, Bodie further discloses (Fig. 2-2a) that the at least one component comprises a plurality of connectors that are configured to fluidly couple respective first lines (at 16) that extend from a metering system of the product distribution system of the air cart to respective second lines that extend to an agricultural implement (seeding or delivery tool; Col. 4, lines 3-5).
Regarding claim 17, Bodie discloses (Fig. 1-8) an air cart (100), comprising: a frame (104); a storage compartment (108) supported on the frame and configured to store a particulate material; a product distribution system (10) configured to distribute the particulate material from the storage compartment into a primary line (12) that extends to an agricultural implement (Col. 4, lines 3-5); a product distribution system mounting assembly, comprising: at least one bracket (cylinder portion of actuator 22) configured to rigidly couple (having a stationary point of connection and remaining substantially horizontal) to the frame; and at least one crossbar (14) configured to support at least one component (a portion of tubes 12) of the product distribution system, wherein the at least one crossbar is slidingly coupled (via actuator 22) to the at least one bracket, thereby enabling the component of the product distribution system to move along a vertical axis relative to the at least one bracket and relative to the frame (Abstract, lines 11-13).
Regarding claim 17, Bodie further discloses (Fig. 1-8) that the at least one bracket comprises at least one slot (cannula defined by the cylinder 22), and a bearing (the friction-bearing point of contact of the sliding portion of actuator 22 within the cylinder) coupled to the at least one crossbar is configured to slide within a respective slot of the at least one slot.
Regarding claim 19, Bodie further discloses (Fig. 2-2a) that the at least one component comprises a connector that is configured to fluidly couple a metering system line (at 16) that extends from a metering system of the product distribution system to the primary line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bodie in view of Medinger (U.S. 6,050,743).
Bodie discloses the elements of claim 17 as described above, but does not disclose a strain gauge configured to monitor a weight of the particulate material within the storage compartment.
However, Medinger discloses a similar cart for dispensing agricultural product, comprising a frame and a storage compartment (105) supported on the frame and configured to store a particulate material; and further comprising a strain gauge configured to monitor a weight of the particulate material within the storage compartment (Col. 5, lines 43-46).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a strain gauge, as disclosed by Medinger, on the air cart of Bodie.  Doing so would allow the weight of the compartment and its contents to be determined.
Bodie in view of Medinger does not explicitly disclose that the product distribution system mounting assembly blocks transfer of forces along the vertical axis through the product distribution system from the frame to the strain gauge.  However, where the structural limitations of the claim are met by an invention, it is assumed that such invention is configured to meet the functional limitations enabled by such structure.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Audigie (EP 0 940 070) oblong holes 83 for vertical adjustment of tube assembly;
Boots (U.S. 4,145,980) vertical slots 146 for vertical movement of ground components;
Carlson (EP 3 366 133) slotted brackets 19 for vertical sliding of planters;
Chahley (U.S. 2019/0357417) crossbar 236 vertically moveable in slots 304;
Cobey (U.S. 3,662,962) vertical slots 112, 155 for vertical sliding of components;
Dobbins (U.S. 4,155,315) slotted 125 brackets for vertical movement of ground tools;
Farmer (U.S. 7,306,175) slotted 65 brackets for vertical adjustment of a spreader;
Fuessel (U.S. 2004/0250742) crossbar 70 with semi-circular openings;
Kinzenbaw (U.S. 5,346,019) brackets 100 for vertical sliding of product distribution assemblies;
Limaye (U.S. 2020/0053950) crossbar 340 vertically moveable in slots 265;
Tinsman (U.S. 1,004,942) slotted arm 35 coupled to a seed mechanism of hopper 27;
Williams (U.S. 2018/0000007) stacked, semi-circular openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671